Order entered March 7, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00242-CV

        IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

                             No. 05-21-00360-CV

                     MOLLY WILKERSON, Appellant

                                      V.

                      MARK MALDONADO, Appellee

                             No. 05-21-00373-CV

        IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

             On Appeal from the 366th Judicial District Court
                           Collin County, Texas
Trial Court Cause Nos. 366-53554-2020, 366-51795-2021, and 366-50788-2021

                                   ORDER

      Before the Court is appellant’s February 25, 2022 “Motion to Strike

Extension, Request for Court to Submit Appeals on Records and Briefs Before the
Court, and Request for Hearing on Temporary Possession and Access Orders.”

We DENY the motion.


                                       /s/   ROBERT D. BURNS, III
                                             CHIEF JUSTICE